                        Case 2:19-cr-01981-KC Document 1 Filed 08/01/19 Page 1 of 1

A091 (Rev. 12/03) Criminal Complaint                                                          AUSA                     F
                                    UNITED STATES DISTRICT COURT
                                                                                                                     AUG
                                                                                                              C
                                                                                                                            -1
                                                                                                                            STR
                                                                                                                                   TCLER
                                               Western District Of Texas Del Rio Division                    8?                   OF TEXAS

UNITED STATES OF AMERICA                                                    CRIMINAL COMPLAIN
                        vs.
Cody Lee HORNER
                                                                             Case Number:
                                                                                               DR'           -1 o41 IY\ - CL,          D.
Jenny ANKENY




           I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about           July 30, 2019         in                  Kinney                  County, in

the                                         Western District Of Texas                                             defendant(s),
knowing or in reckless disregard of the fact that an alien has come to, entered, or remains in the United States in violation of law,
transports, or moves or attempts to transport or move such alien within the United States by means of transportation or otherwise,
in furtherance of such violation of law




in violation of Title                                United States Code, Section(s)                   1324(a)(1)(A)(ii)

I further state that I am a(n)                  Border Patrol Agent                    and that this complaint is based on the
following facts:
On July 30, 2019, Border Patrol Agents arrested Cody Lee HORNER and Jenny ANKENY, both United States citizens near
Brackettville, Texas which is in the Western District of Texas for transporting three illegal aliens in furtherance of their illegal
entry. HORNER, in a sworn stated admitted he conspired with another individual from San Antonio, Texas to transport illegal
aliens from Eagle Pass, Texas to San Antonio and would be paid $800 USD to do so. ANKENY stated HORNER asked her to
borrow her vehicle and accompany him in this failed smuggling event. ANKENY also stated she knew the people being picked
were illegally present in the United States. Material witness Diego Adrian CAMPOS-Chavez a citizen of El Salvador and
illegally present in the United States will testifr he made smuggling arrangements in Mexico. CAMPOS-Chavez positively
identified both defendants from a photo line-up.



Continued on the attached sheet and made a part of this complaint:




                                                                               Printed Name of Complainant
Sworn to before me and signed in my presence,

August01, 2019                                                         at
Date


  (
Name of Judge
                5             f(   'Ta.       Title of Judge
